Stolz, Judge.
In this suit by Household Finance Corp. to recover the "balance due” on a note covered by the Industrial Loan Act (Code Ann. § 25-315 et seq.), the complaint shows on its face that the interest and the finance fee were erroneously and excessively computed as the result of an admitted mistake of the plaintiffs employee. By the holding of this court in Sellers v. Alco Finance, Inc., 130 Ga. App. 769 (4) (204 SE2d 478), this renders the note void.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.